Citation Nr: 1203824	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-38 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to February 1976.  This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2008 rating decision of the VA Regional Office (RO) in Waco, Texas that denied an evaluation in excess of 10 percent for bilateral hearing loss disability.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Service connection for bilateral hearing loss disability was established by RO rating decision dated in January 1978.  A non-compensable disability evaluation has been assigned since that time.  

The Veteran avers that he is required to wear hearing aids, and as such, the symptoms associated with bilateral hearing loss disability are more disabling than reflected by the currently assigned noncompensable evaluation.  In a letter dated in April 2010, he stated that his hearing had deteriorated since his claim was filed.  In the Representative's statement dated in June 2010, extraschedular consideration is requested.

The record reflects that the Veteran was last examined for VA compensation and pension purposes in December 2009.  The Board also observes that there is a substantial difference between the word recognition scores obtained on private audiology evaluation in July 2008 and on subsequent VA evaluations in 2008 and 2009.  In view of the appellant's report of worsening hearing, and the audiological discrepancies in this case, the Board finds that a new VA examination should be conducted. See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326, 3.327 (2011) (reexamination will be requested when there is need to verify the current severity of disability or if it is likely that there is a material change in the disability); see also McLendon v. Nicholson, 20 Vet.App. 79 (2006). 

Additionally, review of the record indicates that the Veteran receives VA outpatient treatment for hearing loss.  The most recent progress notes of record date through April 7, 2010.  The Board is thus put on notice as the existence of additional VA clinical evidence that may have some bearing on the claim.  As such, it should be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from April 08, 2010 through the present should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions: 

1.  Request relevant VA outpatient records from April 08, 2010 through the present and associate with the claims folder (to include Virtual VA).

2.  Schedule the appellant for a VA audiology examination to ascertain the severity of hearing loss disability.  The examination should be conducted in accordance with 38 C.F.R. § 4.85 (2011).

3.  After taking any further development deemed appropriate, re-adjudicate the issue, including with consideration of an extraschedular rating, as applicable.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

